Citation Nr: 1815601	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-18 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a blood circulation disability, to include as secondary to a service connected left ankle disability.

2. Entitlement to service connection for bilateral hip disability, to include as secondary to a service connected left ankle disability.

3. Entitlement to service connection for bilateral knee disability, to include as secondary to a service connected left ankle disability.

4. Entitlement to service connection for headaches, to include as secondary to service connected PTSD.

5. Entitlement to service connection for a skin rash, to include as secondary to service connected urticaria.

6. Entitlement to service connection for bilateral wrist arthralgia.

7. Entitlement to service connection for bilateral elbow disability.

8. Entitlement to service connection for irritable bowel syndrome.

9. Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1985 to February 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In June 2017, the Veteran testified at a video hearing before the undersigned Veterans Law Judge.  The transcript of that hearing is of record.  During that hearing, the Veteran confirmed that he was not contending that any of the issues on appeal were due to an undiagnosed illness.  The issues are characterized above to reflect the Veteran's testimony.  

The issues of entitlement to service connection for a blood circulation disability, for bilateral hip disability, to include as secondary to service-connected left ankle disability, and for headaches, to include as secondary to service-connected PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. At the June 7, 2017 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of the issue of entitlement to service connection for bilateral wrist arthralgia is requested.

2. At the June 7, 2017 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of the issue of entitlement to service connection for bilateral elbow disability is requested.

3. At the June 7, 2017 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of the issue of entitlement to service connection for irritable bowel syndrome is requested.

4. At the June 7, 2017 hearing, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, that a withdrawal of the issue of entitlement to service connection for a cervical spine disability is requested.

5. The most probative evidence of record does not show that it is at least as likely as not that the Veteran has a current skin disability that is separate and distinct from his service-connected urticaria. 

6. The most probative evidence of record does not show that it is at least as likely as not that the Veteran has current bilateral knee disability that was caused or aggravated by his service-connected left ankle disability.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for entitlement to service connection for bilateral wrist arthralgia have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of the appeal for entitlement to service connection for bilateral elbow disability have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).

3. The criteria for withdrawal of the appeal for entitlement to service connection for irritable bowel syndrome have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).

4. The criteria for withdrawal of the appeal for entitlement to service connection for a cervical spine disability have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2015); 38 C.F.R. § 20.204 (2016).

5.  The criteria for service connection for a skin rash, to include as secondary to service connected urticarial, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

6. The criteria for service connection for bilateral knee disability, to include as secondary to service connected left ankle disability, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  

Issues Withdrawn

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the June 2017 Board hearing, the Veteran's representative confirmed her intention to withdraw the issues of entitlement to service connection for bilateral wrist disability, for bilateral elbow disability, for a cervical spine disability, and for irritable bowel syndrome.  Therefore, there remains no allegation of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review those issues on appeal and they are dismissed.  

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (2016).  To establish service connection on a direct incurrence basis, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board notes that during the Veteran's June 2017 hearing the Veteran indicated that his claim was actually a claim for an increased rating for his urticaria.  While the transcript reflects that a withdrawal of the claim was considered, the Veteran was not entirely sure whether he had a separate and distinct disability from his service-connected urticarial.  As such, the issue remained on appeal for the consideration of potential additional evidence that would show an additional disability.  No additional evidence showing a distinct disability was received.  The record does not otherwise contain competent evidence of a current skin disability or symptom thereof that is separate and distinct from the Veteran's service-connected urticaria.  Indeed, the Veteran specifically contends his rash has spread, and that is the basis for his claim.  As there is no current additional distinct skin disability, entitlement to service connection for a skin rash, to include as secondary to urticaria is denied. 

The Board notes that the record is positive for a finding of bilateral knee arthralgia.  However, pain alone does not meet the current disability requirement for VA compensation purposes.  The Veteran attended a VA examination in April 2012 to determine the nature and etiology of the claimed bilateral knee condition.  Concurrent x-rays showed an essentially unremarkable examination.  The examiner continued the diagnosis of bilateral left knee arthralgia.  The examiner stated that the Veteran's examination was normal without a finding of pathology or functional loss.  While the Veteran is competent to report symptoms such as pain, he has not been shown to have the requisite knowledge and/or expertise to be deemed competent to diagnose a current knee disability, or attribute it to a specific cause.  As such, more probative weight is given to the findings of the competent medical examiner that personally examined the Veteran and applied his medical expertise in finding that the Veteran does not have a current knee disability in April 2012.  The record is otherwise absent for evidence of a current knee disability.  As there is no current disability, entitlement to service connection for bilateral knee disability, to include as secondary to a left ankle disability, is denied.  



ORDER

The appeal for entitlement to service connection for bilateral wrist arthralgia is dismissed.

The appeal for entitlement to service connection for bilateral elbow disability is dismissed.

The appeal for entitlement to service connection for irritable bowel syndrome is dismissed.

The appeal for entitlement to service connection for a cervical spine disability is dismissed.

Entitlement to service connection for a skin rash, to include as secondary to service connected urticarial is denied.

Entitlement to service connection for bilateral knee disability, to include as secondary to a service connected left ankle disability is denied.


REMAND

Unfortunately, the issues of entitlement to service connection for a blood circulation disability, for bilateral hip disability, to include as secondary to service-connected left ankle disability, and for headaches, to include as secondary to service-connected PTSD, must be remanded for further development before a decision may be made on the merits.  

The Board notes that VA is required to provide an examination or obtain a medical opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to service connection for a blood circulation disability and bilateral hip disability, the Veteran has contended that the conditions are secondary to his service-connected left ankle disability.  Specifically, the Veteran contends that he has compensated for his ankle disability by favoring other joints, resulting in his current conditions.  An April 2012 VA examination shows abnormal x-ray findings of the hip, to include a suggestion of femoral impingement and joint space narrowing.  Further, the examination discusses the Veteran's contention of poor circulation, which involves his left foot going to sleep at night, and having to sleep on his right side.  The Veteran is competent to report symptoms such as pain or the feeling of tingling or numbness.  As such, the Board finds that the record contains competent evidence of a current disability or signs and symptoms of a current disability with regard to the conditions claimed as secondary to his left ankle disability.  The record does not contain a competent medical opinion to determine whether it is at least as likely as not the Veteran's conditions were caused or aggravated by his left ankle disability.  While the April 2012 examination indicates that there is no sign of a circulatory disability, the Board affords the benefit of the doubt to the Veteran insofar as he has reported symptoms that may be attributable to some condition or etiology that the Veteran may believe to be circulatory in nature.  Further examination is necessary to determine the nature of the Veteran's claimed conditions.  As such, a VA examination and opinion are necessary and the issues must be remanded.  

With regard to entitlement to service connection for headaches, claimed as due to service-connected PTSD, the Veteran is competent to report headaches, and the situations surrounding their onset, to the extent that such is capable of lay observation by the senses.  The Veteran testified that his headaches increase concurrent with PTSD symptoms.  However, the Veteran is not competent to attribute his headaches to a specific cause, or to establish chronic aggravation.  The record includes a diagnosis of headaches in an April 2012 VA examination.  As there is no competent evidence of record linking the Veteran's headaches to his service-connected PTSD, the issue is remanded so that a medical nexus opinion may be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of demonstrate current hip disability and headaches.  Provide a copy of this Remand and the record for the examiner to review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner must address the following:

a) Provide a diagnosis for each hip disability demonstrated since service, found on current examination, or proximate to or during the appeal period in the record.  The examiner must also consider whether the Veteran has a current disability related to blood circulation, and attempt to determine the appropriate medical diagnosis for his claimed symptoms related thereto.

b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran has current hip disability, or a blood circulatory disability, that is proximately due to, or the result of, service-connected disability(ies), specifically to include his service-connected left ankle disability.

c) If not, whether it is at least as likely as not that the Veteran has current hip disability, or blood circulatory disability, that is chronically aggravated by service-connected disability(ies), specifically to include his service-connected left ankle disability.

d) Whether it is at least as likely as not that the Veteran's headaches are proximately due to, or the result of, service-connected disability(ies), specifically to include his service-connected PTSD.

e) If not, whether it is at least as likely as not that the Veteran's current headaches are chronically aggravated by service-connected disability(ies), specifically to include his service-connected PTSD.

Aggravation is defined as a worsening beyond the natural progression of the disease.  The examiner must note that an opinion to the effect that one disability "is not caused by or the result of" another disability does not answer the question of aggravation and will necessitate a further opinion.  See El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013).

The examiner must indicate whether the record was reviewed.  A complete rationale must be provided for each opinion given.

2. After completion of the above, review the expanded record, including the evidence entered since the supplemental statement of the case, and determine whether the benefits sought may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


